ITEMID: 001-57775
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1992
DOCNAME: CASE OF EDWARDS v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6;Not necessary to examine Art. 13
JUDGES: C. Russo;John Freeland
TEXT: 6. On 9 November 1984 the applicant was convicted at Sheffield Crown Court, inter alia, of one count of robbery and two counts of burglary. The jury’s decision was by a majority verdict of ten to two. He received a sentence of imprisonment of ten years for the robbery, and two sentences of eight years each for the burglary offences. All three sentences were to be served concurrently.
The evidence against the applicant consisted of detailed oral admissions that he had allegedly made to the police concerning his involvement in the three offences. According to the police he was questioned on three separate occasions and contemporaneous notes were taken of his statements. However, he had declined to sign them.
His defence during the trial was to maintain that these statements had been concocted by the police. He protested his innocence pointing out that he had not denied his numerous misdeeds in the past. The only witnesses called by the defence during the trial were the two police officers who had interviewed him.
7. Leave to appeal against the sentence but not the conviction was granted by a single judge of the Court of Appeal (Criminal Division) on 5 February 1985. On 21 May 1985 the substantive appeal against sentence was dismissed by the full court.
8. The victim of the robbery (Miss Sizer) which took place on 14 April 1984 was a lady of 82 years of age who was awakened from her sleep to find a man standing over her. Before having her hands tied behind her back and being blindfolded she was able to take a quick glance at him. She remained tied up until she was freed the next morning. In a statement to the police she gave a description of the man which corresponded with the applicant and stated that she thought she would recognise him again. She was not called as a witness during the trial but her written statement was read to the jury.
The two counts of burglary related to separate incidents which occurred on 19 April and 10 June 1984 also involving the home of an elderly woman. On the latter occasion the police arrested the applicant’s co-defendant in the vicinity. It was his statement to the police which led to the applicant’s arrest.
9. On 16 May 1985, the applicant petitioned the Secretary of State for the Home Department with complaints against police officers who had investigated his case and given evidence at his trial. An independent police investigation was ordered in the course of which certain facts came to the applicant’s attention (see paragraphs 11-13 below). On 3 December 1985, the applicant applied for leave to appeal against conviction out of time. The police report (the Carmichael report), dated 5 December 1985, was delivered to the Police Complaints Authority which directed it to the Director of Public Prosecutions. The report was requested by the applicant’s advisers but its disclosure was refused on the grounds of public interest immunity.
In February 1986, the Director of Public Prosecutions decided that there was insufficient evidence to support criminal charges against the police officers, but recommended that disciplinary charges be brought against three police officers. At the disciplinary hearing, on 13 to 15 June 1988, the tribunal decided that there was no case to answer and dismissed the charges.
10. On 21 March 1986, the Secretary of State for the Home Department referred the applicant’s case to the Court of Appeal (Criminal Division) under section 17 (1)(a) of the Criminal Appeal Act 1968 ("the 1968 Act"; see paragraphs 19 and 20 below). The reference was heard on 18 July 1986 and judgment delivered on the same date.
11. The applicant submitted to the Court of Appeal that the verdict should be set aside as unsafe and unsatisfactory because of certain shortcomings in the prosecution case, in particular, that certain information had been withheld by the police. At the trial one of the police witnesses had stated under cross-examination that no fingerprints were found at the scene of the crime. In fact two fingerprints had been found which later turned out to be those of the next door neighbour who was a regular visitor to the house. The applicant had not been informed of this by the prosecution before his trial.
It was argued by the applicant that the police officer had told lies and that his veracity as regards the admission statements was thus called into question.
The Court of Appeal rejected this submission as follows:
"We do not accept that interpretation of Detective Sergeant Hoyland’s evidence. We think quite plainly what he was indicating there and intended to indicate was that no fingerprints relating to either of the two alleged burglars were discovered at the scene: neither the fingerprint of Rose nor the fingerprint of Edwards, the present appellant.
We do not think, had the matter been carried further, it would have been demonstrated that Hoyland was a person who to that extent could not be believed on his own."
12. A further shortcoming complained of by the applicant related to the fact that the police had shown two volumes of photographs of possible burglars (including a photograph of the applicant) to the elderly victim of the robbery who said that she had caught a fleeting glimpse of the burglar. Her statement, read to the jury, said that she thought she would be able to recognise her assailant. Yet she did not pick out the applicant from the photographs.
This fact was not, however, mentioned by one of the police witnesses who had made a written statement which was read out to the jury and had not been indicated to the applicant before or during his trial. Counsel for the applicant submitted to the Court of Appeal that this omission cast such doubt on the evidence of the prosecution that it might have led the jury to believe that the confession statements had indeed been "manufactured" by the police as the applicant alleged.
The Court of Appeal also rejected this argument:
"The fact that Miss Sizer had a fleeting glimpse of her assailant, and the fact that such identification as she did make was largely directed to other matters of identification rather than his features, leads us to believe that the jury would not have been influenced to act other than they did if they had the full story of the photographs and of Police Constable Esdon’s activities with regard to that."
13. The Court of Appeal examined other impugned shortcomings which it did not consider to cast any doubt on the verdict. It was of the opinion that, even if these matters had been investigated, it would have made no difference to the outcome.
14. The court concluded as follows:
"It is clear that there was some slipshod police work in the present case, no doubt because they took the view that here was a man who had admitted these crimes fully, and consequently there was very little need for them to indulge in a further verification of whether what he said was true. Although this is a matter which perhaps casts the police in a somewhat lazy or idle light, we do not think in the circumstances there was anything unsafe or unsatisfactory in the end about these convictions. Consequently, treating this matter as we have to according to section 17 of the Act, we think this appeal fails and must be dismissed."
15. Counsel for the applicant did not request the Court of Appeal to exercise its discretionary power to rehear evidence under section 23 of the 1968 Act (see paragraph 23 below) with a view, for example, to cross-examining the police officers who gave evidence at the applicant’s trial. He considered that there was little prospect of such a request being granted. Nor did he request the court to order the production of the Carmichael report (see paragraph 9 above).
16. The applicant took advice concerning the possibility of appealing to the House of Lords but was informed, in an opinion of counsel dated 8 September 1986, that there were no grounds on which an appeal could successfully be pursued before the House of Lords.
He petitioned the Secretary of State for the Home Department on 3 June 1987 without success. He is currently serving a sentence of two years’ imprisonment following his conviction on 26 March 1992 at Sheffield Crown Court on three counts of burglary.
17. Under the Attorney General’s Guidelines issued in December 1981, the prosecution is obliged (subject to specified discretionary exceptions) to disclose to the defence "unused material", which includes all witness statements not enclosed in the bundle of statements served on the defence at the stage of committal of the case by the Magistrates’ Court to the Crown Court.
The prosecution is also under a duty to inform the defence of any earlier written or oral statement of a prosecution witness which is inconsistent with evidence given by that witness at the trial (R. v. Clarke [1930] 22 Criminal Appeal Reports 58). Consequently where evidence of a prosecution witness is given before the court stating that the witness would recognise the accused again, and the prosecution knows that when shown a photograph of the accused the witness in fact failed to identify him, it is required to inform the defence of that fact.
For the purpose, among others, of ensuring compliance with this duty, the Court of Appeal has stated that all the statements which have been taken by the police should be put before counsel for the Crown, and that it should not be left to the police to decide which statements he is to receive (R. v. Fellowes, 12 July 1985).
18. A jury’s verdict may be either unanimous or by a majority. It must be unanimous unless the trial judge, in accordance with section 17 of the Juries Act 1974, has directed, after at least two hours of unsuccessful jury deliberations, that a majority verdict will be accepted. A majority verdict will be effective if, where there are not less than eleven jurors, ten of them agree on the verdict, or, where there are ten jurors, nine of them agree. If the jury do not agree on either a unanimous or majority verdict, they may, at the discretion of the trial judge, be discharged, but such a discharge does not amount to acquittal and the accused may be tried again by a second jury. In the event of a second jury disagreeing, it is common practice for the prosecution formally to offer no evidence.
19. Section 17(1)(a) of the 1968 Act provides as follows:
"Where a person has been convicted on indictment, or been tried on indictment ... the Secretary of State may, if he thinks fit, at any time either:
(a) refer the whole case to the Court of Appeal and the case shall then be treated for all purposes as an appeal to the Court by that person;
..."
20. The scope of the Court of Appeal’s powers is set out in section 2 of the 1968 Act which provides:
"(1) Except as provided by this Act, the Court of Appeal shall allow an appeal against conviction if they think:
(a) that the conviction should be set aside on the unsafe or unsatisfactory;
(b) that the judgment of the court of trial should be set aside on the ground of a wrong decision of any question of law; or
(c) that there was a material irregularity in the course of the trial,
and in any other case shall dismiss the appeal.
Provided that the Court may, notwithstanding that they are of opinion that the point raised in the appeal might be decided in favour of the appellant, dismiss the appeal if they consider that no miscarriage of justice has actually occurred.
(2) In the case of an appeal against conviction the Court shall, if they allow the appeal, quash the conviction.
(3) An order of the Court of Appeal quashing a conviction shall, except when under section 7 below the appellant is ordered to be retried, operate as a direction to the court of trial to enter, instead of the record of conviction, a judgment and verdict of acquittal."
Section 7 of the 1968 Act enabled the Court of Appeal to order a retrial only where the conviction was quashed by reason of evidence received or available to be received under section 23 of the Act. In relation to appeals subsequent to 31 July 1989, section 7 has been amended to confer on the Court of Appeal a broader basis to order a retrial.
21. Section 23 of the 1968 Act provides, inter alia, as follows:
"(1) For purposes of this part of the Act, the Court of Appeal may, if they think it necessary or expedient in the interests of justice -
(a) order the production of any document, exhibit or other thing connected with the proceedings, the production of which appears to them necessary for the determination of the case;
(b) order any witness who would have been a compellable witness in the proceedings from which the appeal lies to attend for examination and be examined before the Court, whether or not he was called in those proceedings; and
(c) ...
(2) Without prejudice to subsection (1) above, where evidence is tendered to the Court of Appeal thereunder the Court shall, unless they are satisfied that the evidence, if received, would not afford ground for allowing the appeal, exercise their power of receiving it if -
(a) it appears to them that the evidence is likely to be credible and would have been admissible in the proceedings from which the appeal lies on an issue which is the subject of the appeal; and
(b) they are satisfied that it was not adduced in those proceedings but there is a reasonable explanation for the failure to adduce it.
(3) ..."
It falls to the court to determine, if necessary, claims by the Crown that documents should not be disclosed on the grounds of public interest immunity (see, inter alia, R. v. Judith Ward, judgment of the Court of Appeal (Criminal Division) of 8 June 1992).
22. The approach to be adopted by the Court of Appeal when considering under section 2(1)(a) of the 1968 Act whether a trial verdict was unsafe or unsatisfactory was discussed by the Appellate Committee of the House of Lords in the context of a section 17 reference in Stafford v. Director of Public Prosecutions [1974] Appeal Cases 878. Viscount Dilhorne, with whom the other members of the Appellate Committee agreed, stated:
"I do not suggest that in determining whether a verdict is unsafe or unsatisfactory, it is a wrong approach for the court to pose the question - ‘Might this new evidence have led to the jury returning a verdict of not guilty?’ If the court thinks that it would or might, the court will no doubt conclude that the verdict was unsafe or unsatisfactory ... It would, in my opinion, be wrong for the court to say: ‘In our view this evidence does not give rise to any reasonable doubt about the guilt of the accused. We do not ourselves consider that an unsafe or unsatisfactory verdict was returned but as the jury who heard the case might conceivably have taken a different view from ours, we quash the conviction’ for Parliament has, in terms, said that the court should only quash a conviction if, there being no error of law or material irregularity at the trial, ‘they think’ the verdict was unsafe or unsatisfactory. They have to decide and Parliament has not required them or given them power to quash a verdict if they think that a jury might conceivably reach a different conclusion from that to which they have come. If the court has no reasonable doubt about the verdict, it follows that the court does not think that the jury could have one; and, conversely, if the court says that a jury might in the light of the new evidence have a reasonable doubt, that means that the court has a reasonable doubt."
23. The Court of Appeal has held that the powers under section 23 of the 1968 Act extend to rehearing evidence which has already been given at the trial, if this is necessary or expedient in the interests of justice. The court has also held that it has a general power under section 23 (1) to admit further evidence, not restricted to the circumstances set out in section 23 (2) (R. v. Lattimore and others [1976] 62 Criminal Appeal Reports 53). However it is unusual for the Court of Appeal to exercise that power since it is reluctant to substitute its own findings of fact for those of the jury which has already seen and heard the relevant witness. In practice, the exercise of the power to receive evidence is thus mainly confined to fresh evidence which has arisen since the trial and which the jury did not have the benefit of hearing. No statistics are available on the frequency with which the power to rehear evidence is exercised.
24. In March 1991 the Secretary of State for the Home Department announced the appointment of a Royal Commission on Criminal Justice which is expected to consider, inter alia, the general application of the 1968 Act.
NON_VIOLATED_ARTICLES: 6
